FILED
                                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 5, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

 v.                                                           No. 20-8033
                                                   (D.C. No. 2:07-CR-00239-SWS-1)
 ESTEBAN CORNELIO-LEGARDA,                                     (D. Wyo.)

         Defendant - Appellant.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before MATHESON, BACHARACH, and CARSON, Circuit Judges.
                  _________________________________

         This matter is before the court on the government’s Unopposed Motion to

Remand for Further Proceedings, by which it requests that this appeal be remanded

to the U.S. District Court for the District of Wyoming for further proceedings

consistent with this court’s decisions in United States v. McGee, No. 20-5047 (10th

Cir. Mar. 29, 2021), and United States v. Maumau, No. 20-4056 (10th Cir. Apr. 1,

2021).

         Upon consideration, the court grants the motion, dismisses this appeal, and

remands the case to the district court for further proceedings consistent with United



         *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
States v. McGee, No. 20-5047 (10th Cir. Mar. 29, 2021), and United States v.

Maumau, No. 20-4056 (10th Cir. Apr. 1, 2021), including, if appropriate, vacating

the May 27, 2020 Order Dismissing Defendant’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

      The mandate shall issue forthwith.



                                            Entered for the Court


                                            Per Curiam




                                            2